Mr. Justice Barnes delivered the opinion of the court. Abstract of the Decision. Assumpsit, § 89*—when evidence insufficient to establish joint liability of principal and agent. In an action against a brewing company and its manager for money had and received by defendants without consideration, weight of evidence held to show that the money was paid to the brewing comjjany’s manager in accordance with a personal contract and to not establish joint liability of the brewing company and the manager.